      Case 2:11-cv-00084 Document 678 Filed on 10/09/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 09, 2019
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

M.D.; bnf STUKENBERG, et al,                    §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 2:11-CV-00084
                                                §
GREG ABBOTT, et al,                             §
                                                §
        Defendants.                             §

                                     AMENDED ORDER

       On October 9, 2019, the Court held a telephone hearing with the Parties. The Defendants

are hereby ORDERED to notify every permanent managing conservatorship non-kinship

placement that Monitors Kevin M. Ryan and Deborah Fowler and their designated staff members

shall be given unfettered and unannounced access to interview children and staff, and to review

records including employee files. The Monitors and their designated staff members shall be

allowed to interview the children privately and individually and have access to their private

records. The Monitors shall provide a list of additional staff that shall be given access by noon

on October 10, 2019. The Monitors and their staff will identify themselves with either driver’s

licenses, passports, other forms of identification recognized by the State of Texas for voting

purposes, or similar forms of identification acceptable to their home states. The Defendants shall

notify the placements by 5:00 PM on Monday, October 14, 2019.

       Further, the Defendants are ORDERED to provide to the Monitors a complete list of all

of these placements with addresses by 5:00 PM on October 10, 2019.

       SIGNED and ORDERED this 9th day of October, 2019.

                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge


1/1
